DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 17: “end” appears instead of “and” 
Page 3, line 17: “for” appears instead of “from” 
Page 3, line 23: “at least one of parameter” appears; its meaning cannot be determined 
Page 4, lines 21-22: “one or horizontal” appears instead of “one of horizontal” 
Page 5, line 1: “a at least” appears instead of “an at least” 
Page 5, line 5: “a second transducer elements” instead of either “a second transducer element” or “second transducer elements” 
Page 7, line 6: “HASCP” appears, but its meaning only appears three paragraphs later 
Page 8, line 9: “an exemplary alternate combinations” appears instead of “an exemplary alternate combination” 
Page 8, line 13: “shown” appears instead of, perhaps, “showing” 
Page 9, line 19: “i.e.” appears of “i.e.,” 
Page 9, line 29: “narrow acoustic radiating” appears instead of, perhaps, narrow acoustic beam radiating” 
Page 10, line 1: “Seee.g.,” appears instead of “See, e.g.,” 
Page 12, line 17: “to e.g.,” appears instead of “to, e.g.,” (a comma should appear before “e.g.” unless “e.g.” begins a clause or starts an expression in parentheses; all instances in the specification where “e.g.” is required to be preceded by a comma are to be amended) 
Page 15, line 13: “etc.” appears instead of “etc.,” (“etc.” generally requires commas before and after, to set it off from the adjacent words in the sentence) 
Page 16, line 1: “form” appears instead of “from” 
Page 16, lines 10-11: “user- or application-specific of each unit” appears instead of, perhaps, “user- or application-specific configuration of each unit” 
Page 16, line 16: “such those” appears instead of “such as those” 
Page 16, line 17: “etc.” appears instead of “etc.,” 
Page 17, line 24: “an exemplary alternate combinations” appears instead of either “an exemplary alternate combination” or “exemplary alternate combinations” 
Page 17, line 27: “shown” appears instead of, perhaps, “showing” 
Page 20, line 11: “etc.” appears instead of “etc.,” 
Page 20, line 27: “such as that the” appears instead of, perhaps, “such as the” 
Page 20, line 30: “etc.” appears instead of “etc.,” 
Page 21, line 29: “achive” appears instead of “achieve” 
Page 23, lines 1-2: the intended meaning of the sentence fragment “a frequency … and                                 
                                    f
                                
                            ,” 
Page 24, line 17: “HADCP” appears without any explanation of its meaning 
Page 24, line 24: “may use perform” appears 
Page 25, line 29: “collect” appears instead of “collects”. 
Appropriate correction is required. 

Claim Objections
Claims 1, 9, 12, and 18 are objected to because of the following informalities: 
Claim 1, line 4: “band; and” appears instead of “band;” 
 Claim 9, line 2: “one or horizontal” appears instead of, perhaps, “one of horizontal” 
Claim 12, line 1: “a at” appears instead of “an at” 
Claim 12, line 9: “frequency;” appears instead of “frequency; and” (from FIG. 5, it appears the housing comprises the transducer elements (in the sense that the transducer elements “complete” the housing and prevent water intrusion into its interior), while the circuitry and computer logic, with the housing, comprise the profiler apparatus; thus, the transducer elements comprise a list, and need “and” before the last element in the list, “a third transducer element”) 
Claim 18, line 5: “frequency; and” appears instead of “frequency;”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the at least one first transducer elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the at least one first transducer elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 2003/0076742, hereinafter “Rowe ’742”). 
As to claim 1, Rowe ’742 discloses an acoustic profiling apparatus for use in a fluidic medium (FIG. 1; paragraph [0038]), comprising: 
at least one first transducer element configured to operate within a first frequency band (FIGS. 1, 3, reference number 310; paragraphs [0027], [0038], [0043]-[0044], 300-600 kHz); 
at least one second transducer element configured to operate within a second frequency band different than the first frequency band (FIGS. 1, 3, reference number 320; paragraphs [0027], [0038], [0043]-[0044], 1200-2400 kHz); and 
transmit/receive circuity in signal communication with the at least one first transducer element and the at least one second transducer element (FIG. 1, 3; paragraphs [0043], [0045]; the electronics are in signal communication with the first and second transducers 310 and 320) and configured to (i) cause emission of at least a first acoustic beam from the at least one first transducer element and at least a second acoustic beam for the at least one second transducer element (FIG. 3; paragraphs [0027], [0043]; the electronics drive a first acoustic beam from the first array transducer 310 and a second acoustic beam from the second array transducer 320; and (ii) enable reception of echoes via at least one of the at least one first and at least one second transducer elements (FIGS. 1, 3; paragraphs [0043], [0045], [0050]; enable the reception of backscatter echoes from the first and second array transducers 310 and 320); and 
computerized logic in communication with the transmit/receive circuitry and configured to: 
determine at least a Doppler frequency shift and an echo intensity relating to each of the acoustic beams (FIGS. 1, 3; paragraphs [0043], [0050], [0064], [0066], [0067]; a controller or remote computing means in communication with the electronics is used to determine a Doppler frequency shift and echo level relating to each of the acoustic beams); and 
compute at least one profile of at least one of parameter related to sediment in the fluidic medium (FIG. 1; paragraphs [0038], [0064]; computing a profile related to velocity, depth, sediment content, etc. in the water). 
As to claim 2, Rowe ’742 further discloses that the computerized logic is further configured to: 
determine at least one echo frequency distribution from one or more broadband transmissions centered at each of the first and second frequency bands (FIGS. 1, 3; paragraphs [0027], [0045], [0064]; the controller or remote computing computes variables such echo level based on the several received multi-frequency echoes (echo frequency distributions) corresponding to different locations and depths as the boat moves across the river from the first and second acoustic beams and the acoustic signals have carrier frequencies within the first and second frequency bands, where the first and second acoustic beams use resistance models based on broadband signals indicating their fractional bandwidth is for broadband signals); and 
process the at least one echo frequency distribution from one or more broadband transmissions centered at each of the first and second frequency bands to enable determination of at least one of a particle size distribution or sediment mass (FIGS. 1, 3; paragraphs [0027], [0045], [0064]; processing the multi-frequency echoes from the first and second acoustic beams to determine a sediment load and/or particle sizes related lo depths). 
As to claim 17, Rowe ’742 discloses a method of operating an underwater acoustic apparatus having at least first and second acoustic transducers configured to generate acoustic beams at respective ones of first and second frequencies when disposed in a body of water (FIGS. 1, 3; paragraphs [0003], [0027], [0038], [0043]; a method for operating an underwater acoustic measurement system 100 that includes a first and second array transducers 310 and 320 that generates acoustic beams at first and second frequencies respectively when located in in water such as river 102), the method comprising: 
generating at least a first acoustic beam at the first frequency from at least the first acoustic transducer (FIGS. 1, 3; paragraphs [0037], [0043], [0049]; generating a first acoustic beam at a first carrier frequency between 300-600 kHz from the first array transducer 310); 
generating at least a second acoustic beam at a second frequency from at least the second acoustic transducer (FIGS. 1,3; paragraphs [0027], [0043],  [0049]; generating a second acoustic beam at a second carrier frequency between 1200-2400 kHz from the second array transducer 320); 
determining a Doppler frequency shift associated with echoes received by the acoustic apparatus relating to the first acoustic beam (FIGS. 1, 3; paragraphs [0043], [0050], [0064], [0066]-[0067]; determining a Doppler frequency shift associated with backscattered echoes received by the acoustic measurement system 100 associated with the first acoustic beam); 
determining a Doppler frequency shift associated with echoes received by the acoustic apparatus relating to the second acoustic beam (FIGS. 1, 3; paragraphs [0043], [0050], [0064], [0066]-[0067]; determining a Doppler frequency shift associated with backscattered echoes received by the acoustic measurement system 100 associated with the second acoustic beam); 
determining an intensity or level of the echoes received by the acoustic apparatus relating to the first acoustic beam (FIGS. 1, 3; paragraphs [0040]; [0043], [0050], [0064], [0066]-[0067]; determining an level of the echoes received by the acoustic measurement system 100 related to the first acoustic beam); 
determining an intensity or level of the echoes received by the acoustic apparatus relating to the second acoustic beam (paragraphs [0040]; [0043], [0050], [0064], [0066]-[0067]; determining an level of the echoes received by the acoustic measurement system 100 related to the second acoustic beam); and 
based at least on (i) the determined Doppler frequency shifts associated with the echoes relating to the first and second acoustic beams, and (ii) the determined intensity or level of the echoes relating to the first and second acoustic beams, determining at least one profile of at least a portion of the body of water (FIGS. 1, 3; paragraphs [0009], [0038], [0043], [0050], [0064], [0066], [0067]; determining a profile of part of the water such as between depths of 0.5 to 30 m based on the Doppler frequency shifts and the level of the echoes related to the first and second acoustic beams). 
As to claim 18, Rowe ’742 further discloses: 
generating at least one first broadband acoustic transmission within a first frequency band (FIGS. 1, 3; paragraphs [0027], [0045], [0064]), generating a first acoustic beam within a first frequency band of 300-600 kHz, where the first uses resistance models based on broadband signals indicating their fractional bandwidth is for broadband signals), the first frequency band encompassing the first frequency (FIGS. 1, 3; paragraphs ][0027], [0049], the first frequency band including the first carrier frequency); 
generating at least one second broadband acoustic transmission within a second frequency band (FIGS. 1, 3; paragraphs [0027], [0045], [0064], generating a second acoustic beam within a second frequency band of 1200-2400 kHz, where the first uses resistance models based on broadband signals indicating their fractional bandwidth is for broadband signals), the second frequency band encompassing the second frequency (FIGS. 1, 3; paragraphs [0027], [0049], the second frequency band including the second carrier frequency); and 
calculating at least one echo frequency distribution based at least on the at least one first broadband acoustic transmission and the at least one second broadband acoustic transmission (paragraphs [0027], [0045], [0064], the controller or remote computing computes fractional bandwidth and echo level based on the several received multi-frequency echoes (echo frequency distributions) corresponding to different locations and depths as the boat moves across the river from the first and second acoustic beams); and 
utilizing the at least one echo distribution to determine at least one of a sediment particle size distribution or a sediment mass (paragraphs [0027], [0045], [0064], processing the multi-frequency echoes lo determine a sediment load and/or particle sizes related to depths). 
As to claim 19, Rowe ’742 further discloses that the calculating at least one echo frequency distribution based at least on the at least one first broadband acoustic transmission and the at least one second broadband acoustic transmission comprises: (i) calculating at least a first echo frequency distribution based at least on the at least one first broadband acoustic transmission (paragraphs [0027], [0045], [0064], the controller or remote computing computes fractional bandwidth and echo level based on the several received multi-frequency echoes (first echo frequency distribution) corresponding to the first acoustic beam at different locations and depths as the boat moves across the river), and (ii) calculating at least a second echo frequency distribution based at least on the at least one second broadband acoustic transmission (paragraphs [0027], [0045], [0064], the controller or remote computing computes fractional bandwidth and echo level based on the several received multi-frequency echoes (second echo frequency distribution) corresponding to the second acoustic beam at different locations and depths as the boat moves across the river); and that the utilizing the at least one echo distribution to determine at least one of a sediment particle size distribution or a sediment mass comprises algorithmically combining the at least first echo distribution and the at least second echo distribution (paragraphs [0027], [0045], [0064], the controller or remote computing means combines the first and second echo frequency distributions to determine the sediment load and/or particle sizes related to depths). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe ’742 in view of Brumley et al. (US 5,483,499). 
As to claim , Rowe ’742 teaches the acoustic profiling apparatus of claim 2 as discussed above.  However, Rowe ’742 does not teach that the one or more broadband transmissions each comprise a bandwidth less than 50% of a nominal transmit frequency of the respective first and second frequency bands.  Brumley teaches a current profiler 100 that uses transducers 152 to emit a signal that uses a low pass filter limiting the output signal to be 20%  (FIGS. 2, 5, 7; col. 7, lines 32-37; col. 10, lines 28-53; col. 12, lines 18-52), and therefore suggests that the one or more broadband transmissions each comprise a bandwidth less than 50% of a nominal transmit frequency of the respective first and second frequency bands.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the acoustic profiling apparatus of claim 2 as taught by Rowe ’742, in combination with the one or more broadband transmissions each comprising a bandwidth less than 50% of a nominal transmit frequency of the respective first and second frequency bands as suggested by Brumley, since such combination limits the amount of energy in sidebands so the target particles, resolution, and depth are measured instead with a better defined frequency range instead of over a much larger range. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe ’742. 
As to claim 4, Rowe ’742 further teaches the acoustic profiling apparatus further comprises two or more transducer elements (FIGS. 1, 3; paragraphs [0013], [0014], [0038], [0064], the acoustic measurement system 100 includes two or more transducers), wherein the two or more transducer elements are configured to operate within different frequency bands (FIGS. 1, 3; paragraphs [0013], [0014], [0064], the two or more transducers provide two or more frequency bands), and therefore suggests at least one third transducer element, wherein the at least one third transducer element is configured to operate within a third frequency band, the third frequency band different than the first and second frequency bands.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the acoustic profiling apparatus of claim 1 as taught by Rowe ’742, including the acoustic profiling apparatus further comprising two or more transducer elements (FIGS. 1, 3; paragraphs [0013], [0014], [0038], [0064], the acoustic measurement system 100 includes two or more transducers), wherein the two or more transducer elements are configured to operate within different frequency bands, in combination with at least one third transducer element, wherein the at least one third transducer element is configured to operate within a third frequency band, the third frequency band different than the first and second frequency bands as suggested by Rowe ’742, since such combination allows for waves with additional frequency bands to be emitted and backscattered waves received to cover different frequency and depth ranges (Rowe ’742; paragraph [0009]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe ’742 in view of “Stream Gauging Techniques (World Meteorological Organization, 2018, hereinafter “WMO”, see PTO-892, attached). 
As to claim 6, Rowe ’742 teaches the acoustic profiling apparatus of claim 1 as discussed above.  Rowe ’742 further teaches that the first frequency band includes 600 kHz (paragraphs [0027], [0043]).  However, Rowe ’742 does not teach that the first frequency band comprises a frequency band centered at approximately 600 kHz and the second frequency band comprises a frequency band centered at approximately 1200 kHz.  WMO teaches that the first frequency band comprises a frequency band centered at approximately 600 kHz (the TRDI Rio Pro which is an ADCP that uses a vertical 600 kHz acoustic beam; pages 37, 77) and the second frequency band comprises a frequency band centered at approximately 1200 kHz (the TRDI Rio Pro which is an ADCP that uses four 1200 kHz acoustic beams; pages 37, 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the acoustic profiling apparatus of claim 1 as taught by Rowe ’742, in combination with the transducers of WMO such that the first frequency band comprises a frequency band centered at approximately 600 kHz and the second frequency band comprises a frequency band centered at approximately 1200 kHz, since such combination uses selected frequencies that are common centers and each frequency can be used to target select particles al specific depths while provided different resolutions (Rowe ’742; paragraphs [0009], [0027]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe ’742 in view of Rowe et al. (US 2014/0230567, hereinafter “Rowe ’567”) and Stone et al. (US 8,220,408). 
As to claim 12, Rowe ’742 teaches an acoustic profiler apparatus configured to profile a at least one aspect of a body of water (FIG. 1; paragraph [0038]), comprising: 
a single housing configured to operate within a fluidic medium (paragraph [0013]), the single housing comprising: 
a first transducer element configured to form a first acoustic beam oriented in a first direction, the first acoustic beam being associated with a first frequency (FIGS. 1, 3, reference number 310; paragraphs [0027], [0038], [0043]-[0044], 300-600 kHz); 
a second transducer elements configured to form a second acoustic beam oriented in a second direction, the second acoustic beam being associated with a second frequency, the second frequency differing from the first frequency (FIGS. 1, 3, reference number 320; paragraphs [0027], [0038], [0043]-[0044], 1200-2400 kHz); 
circuitry in signal communication with the first, second and third transducer elements and configured to generate at least the first and second acoustic beams (FIG. 1, 3; paragraphs [0027], [0043], [0045]); and 
computerized logic in communication with the circuitry and configured to perform Doppler analysis of a plurality of echoes received via the first and second transducer elements (FIGS. 1, 3; paragraphs [0043], [0050], [0064], [0066], [0067]). 
However, Rowe ’742 does not teach that the acoustic profiler apparatus is a horizontal acoustic profiler apparatus, or computerized logic to enable the horizontal acoustic profiler apparatus to determine both (i) surface height of the body of water relative thereto, and (ii) horizontal current profiles within the body of water.  Rowe ’742 also does not teach a third transducer element configured to form a third acoustic beam oriented in a third direction, the third acoustic beam being associated with a third frequency, the third direction being substantially orthogonal to both the first direction and the second direction. 
Rowe ’567 teaches horizontal current profiles within the body of water, and surface height of the body of water relative to the apparatus (paragraphs [0004], [0106]), and therefore suggests that the acoustic profiler apparatus is a horizontal acoustic profiler apparatus, or computerized logic to enable the horizontal acoustic profiler apparatus to determine both (i) surface height of the body of water relative thereto, and (ii) horizontal current profiles within the body of water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an acoustic profiler apparatus configured to profile a at least one aspect of a body of water, comprising: a single housing configured to operate within a fluidic medium, the single housing comprising: a first transducer element configured to form a first acoustic beam oriented in a first direction, the first acoustic beam being associated with a first frequency; a second transducer elements configured to form a second acoustic beam oriented in a second direction, the second acoustic beam being associated with a second frequency, the second frequency differing from the first frequency; circuitry in signal communication with the first, second and third transducer elements and configured to generate at least the first and second acoustic beams; and computerized logic in communication with the circuitry and configured to perform Doppler analysis of a plurality of echoes received via the first and second transducer elements as taught by Rowe ’742, in combination with the acoustic profiler apparatus being a horizontal acoustic profiler apparatus, or computerized logic to enable the horizontal acoustic profiler apparatus to determine both (i) surface height of the body of water relative thereto, and (ii) horizontal current profiles within the body of water as suggested by Rowe ’567, since such combination enables providing digital data that can be stored in memory or sent for further processing remotely. 
Stone teaches pluralities of sensors defining first, second, and third planes of projection, with the third plane orthogonal to the first and second planes (col. 15, lines 45-54), and therefore suggests a third transducer element configured to form a third acoustic beam oriented in a third direction, the third acoustic beam being associated with a third frequency, the third direction being substantially orthogonal to both the first direction and the second direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an acoustic profiler apparatus configured to profile a at least one aspect of a body of water, comprising: a single housing configured to operate within a fluidic medium, the single housing comprising: a first transducer element configured to form a first acoustic beam oriented in a first direction, the first acoustic beam being associated with a first frequency; a second transducer elements configured to form a second acoustic beam oriented in a second direction, the second acoustic beam being associated with a second frequency, the second frequency differing from the first frequency; circuitry in signal communication with the first, second and third transducer elements and configured to generate at least the first and second acoustic beams; and computerized logic in communication with the circuitry and configured to perform Doppler analysis of a plurality of echoes received via the first and second transducer elements as taught by Rowe ’742, in combination with a third transducer element configured to form a third acoustic beam oriented in a third direction, the third acoustic beam being associated with a third frequency, the third direction being substantially orthogonal to both the first direction and the second direction as suggested by Stone, since such combination provides better coverage of the underwater environment to enable more extensive analysis of the captured data. 

Allowable Subject Matter
Claims 5, 7-9, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645